Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because at least the underlined features cannot be understood by one of ordinary skill in the art after reading the specification.
wherein the weights of the model are utilized to generate a set of commitment data objects that are provided to a verifying computing system coupled to the one or more controlled resources, the new full biometric feature set represents a common input x, and the challenge response signal is a response that is used to evaluate the set of commitment data objects against the common input x.
(emphasis added)
	The examiner will interpret the above emphasized features above as: using committed to data including weights, where the committed to data is obfuscated, to evaluate the correctness of an authentication that was determined using the (1) original model with (non-obfuscated) weight data using the new biometric authentication scan by (2) obtaining a corresponding output with the obstructed / garbled model (also) using the new biometric authentication scan. (see: applicant’s printed publication, at least [0129-131])  
	Claim 19 is rejected for the same reasons given for claim 10. 	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0232667 to Van Vredendaal et al. (hereinafter Van Vredendaal), in view of US 2018/0137382 to Nowak et al. (hereinafter Nowak), and further in view of US 2022/0385653  to Scholz et al. (hereinafter Scholz). 
Regarding claim 1, Van Vredendaal, Nowak, and Scholz teach,  
Van Vredendaal teaches,
A system for enhancing biometric template security, the system comprising:
Van Vredendaal teaches a system from increasing security of biometrics to prevent malicious attacks by splitting data into different memories. (Van Vredendaal, Abstract & [0018])
a computer memory operating in conjunction with non-transitory computer readable data storage media housing at least a first data repository and a second data repository, the second data repository configured to limit interactions 
Van Vredendaal in fig. 1 teaches a rich execution environment (REE) (“first data repository”) and a secure environment (SE) “second data repository”). (Van Vredendaal, [0024] & Abstract) 
Van Vredendaal further specifies that the first part of a biometric template is stored in a first memory of the rich execution environment (REE) and a second part of the biometric template is stored in the secure element (SE). (Van Vredendaal, last sentence [0022])
Additionally, Van Vredendaal explicitly teaches that the secure element / SE (“second data repository”) has a higher security level than the REE (“the second data repository configured to limit interactions …”). (Van Vredendaal, first third of [0021]) 
Van Vredendaal also teaches instructions stored in a memory being executed by processors. (Van Vredendaal, [0042])
one or more computer processors configured to:
Van Vredendaal further teaches different processors (such as a first, second, and third processor) connected to the SE and REE memories and the biometric sensor 16. (Van Vredendaal, [0021]) 
receive a data object representative of a full biometric feature set;
Van Vredendaal fig. 8 teaches that the data processing system 40 during enrollment uses a biometric sensor / BS 46  that scans raw biometric data (“full biometric feature set”). (Van Vredendaal, second sentence [0035], see also Abstract and fig. 1)
store a subset of the full biometric feature set or representations of a model trained from the full biometric feature set as a first partial feature or partial model portion set data object in the first data repository;
store a remaining subset of the full biometric feature set or representations of the model trained from the full biometric feature set in the second data repository; and
Van Vredendaal teaches that the data processing system 40 during enrollment scans raw biometric data using BS 46, which is split by PU 50 into a first part provided to REE 42 (“a subset of the full biometric feature set or representations of a model trained from the full biometric feature set as a first partial feature or partial model portion set data object”)  and a second part provided to SE 44 (“a remaining subset of the full biometric feature set or representations of the model trained from the full biometric feature set”). (Van Vredendaal, fig. 8 and first third [0035], see also Abstract and fig. 1)
Van Vredendaal further specifies that the first part of a biometric template is stored in a first memory of the rich execution environment (REE) and a second part of the biometric template is stored in the secure element (SE). (Van Vredendaal, last sentence [0022])
Van Vredendaal fails to teach,
However, Nowak teaches,
discard the data object representative of the full biometric feature set.
Nowak teaches raw biometric data (“full biometric feature set”) being spit and stored in different memories. (Nowak, Abstract) Nowak further teaches deleting the raw biometric data (“full biometric feature set”) after the splitting. (Nowak, end of Abstract)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Nowak, which also teaches splitting biometric data and storing the spit biometric data in different memories, and deleting the original biometric data so that it cannot be stolen.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric over at least two different memories, with the ability to delete / discard the full biometric data set so that it cannot be easily stolen by a malicious hacker accessing only one memory location / system.
Van Vredendaal and Nowak fail to teach,
However, Scholz teaches, 
, the … data repository configured to limit interactions such that data stored thereon is only accessible through one or more zero-knowledge proof protocol interfaces;
The examiner notes that a hash function corresponds to a “zero-knowledge proof”, where the original data, such as a biometric, is hashed and shared for use in authentication, because the shared hash reveals zero knowledge of the original biometric (“zero-knowledge proof protocol”). 
Scholz teaches that access to data (“is only accessible through …”) in a device (Scholz, [0050]) may be granted by or continued (i.e., keep alive access) by an initial authentication or keep alive authentication that utilizes a hash (“one or more zero-knowledge proof protocol”) of a subset of the full biometric. (Scholz, last sentence [0051]) (emphasis added)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Scholz, which teaches using a partial biometric in order to access a particular area of memory / data repository.   One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric over at least two different memories, with the ability for one of the memories to authenticate the user and grant access based on the partial biometric.  

Regarding claim 2, Van Vredendaal, Nowak, and Scholz teach,  
The system of claim 1, wherein the first partial feature or partial model portion set data object is utilized in combination with the remaining subset of the full biometric feature set or representations of the model to complete the model during a verification using the completed model.
Nowak teaches splitting a biometric (fingerprint) into 3 pieces / fragments, which are later “reconstruct(ed)”. For example, then “the recombination of the fragments to regain the initial raw data.” (Nowak, middle [0027])
Nowak then teaches that the “reconstruction” / “re-extraction” is performed (Nowak, [0033]), then the comparison and verification is performed (“to complete the model during a verification using the completed model”) (Nowak, [0034]). 

Regarding claim 6, Van Vredendaal, Nowak, and Scholz teach,  
The system of claim 1, 
wherein the one or more computer processors are configured to:
	receive a new full biometric feature set provided from an individual in response to an authentication challenge;
	Van Vredendaal fig. 9 teaches a validation process, where a scan is received from a user, and the scan is split by PU 50. Data is split into data “sr” and “se”. (Van Vredendaal, first three sentences [0036]) 
access the first data repository to retrieve the first partial feature or partial model portion set data object to generate a first comparison value against a corresponding first portion of the new full biometric feature set; 
Van Vredendaal teaches providing data sr (“first portion of the new full biometric feature set”)  to REE 42 (“first data repository”) to perform matching using processing function 63 (Mr) and result data mr. (Van Vredendaal, starting fifth sentence [0036])
interact with the second data repository to load a model based on the model trained from the full biometric feature set ; and 
Van Vredendaal teaches providing data se (“second portion of the new full biometric feature set”)  to SE 44 (“second data repository”) to perform matching using processing function 65 (Me) and result data me. (Van Vredendaal, second half [0036])
Van Vredendaal also teaches algorithms that are being executed on a neural network (NM) (“a model based on the model trained”). (Van Vredendaal, first two sentences [0037]) 
based on the first comparison and the second comparison value, generate a challenge response signal to control access to one or more controlled resources.
Van Vredendaal in fig. 9 teaches function Mr outputting resulting data mr (“first comparison”) that is fed into function Me that outputs result data me (“second comparison”). (Van Vredendaal,  [0036])
Van Vredendaal also teaches a random challenge being validated in order to provide access to a “secure application” (“to control access to one or more controlled resources”). (Van Vredendaal, second half [0019]) Van Vredendaal then teaches a challenge and challenge-response communication being performed. (Van Vredendaal, [0030]) 
interact with the second data repository to … utilize the one or more zero-knowledge proof protocol interfaces to generate a second comparison value …
The examiner notes that a hash function corresponds to a “zero-knowledge proof”, where the original data, such as a biometric, is hashed and shared for use in authentication, because the shared hash reveals zero knowledge of the original biometric (“zero-knowledge proof protocol”). 
Scholz teaches that access to data (“is only accessible through …”) in a device (Scholz, [0050]) may be granted by or continued (i.e., keep alive access) by an initial authentication or keep alive authentication that utilizes a hash (“one or more zero-knowledge proof protocol”) of a subset of the full biometric. (Scholz, last sentence [0051]) (emphasis added)

Regarding claim 11, Van Vredendaal, Nowak, and Scholz teach,  
Van Vredendaal teaches,
A method for enhancing biometric template security, the method comprising:
Van Vredendaal teaches a system from increasing security of biometrics to prevent malicious attacks by splitting data into different memories. (Van Vredendaal, Abstract & [0018])
providing at least a first data repository and a second data repository, the second data repository configured to limit interactions 
Van Vredendaal in fig. 1 teaches a rich execution environment (REE) (“first data repository”) and a secure environment (SE) “second data repository”). (Van Vredendaal, [0024] & Abstract) 
Van Vredendaal further specifies that the first part of a biometric template is stored in a first memory of the rich execution environment (REE) and a second part of the biometric template is stored in the secure element (SE). (Van Vredendaal, last sentence [0022])
Additionally, Van Vredendaal explicitly teaches that the secure element / SE (“second data repository”) has a higher security level than the REE (“the second data repository configured to limit interactions …”). (Van Vredendaal, first third of [0021]) 
receiving a data object representative of a full biometric feature set;
Van Vredendaal fig. 8 teaches that the data processing system 40 during enrollment uses a biometric sensor / BS 46  that scans raw biometric data (“full biometric feature set”). (Van Vredendaal, second sentence [0035], see also Abstract and fig. 1)
storing a subset of the full biometric feature set or representations of a model trained from the full biometric feature set as a first partial feature or partial model portion set data object in the first data repository;
storing a remaining subset of the full biometric feature set or representations of a model trained
from the full biometric feature set in the second data repository; and
Van Vredendaal teaches that the data processing system 40 during enrollment scans raw biometric data using BS 46, which is split by PU 50 into a first part provided to REE 42 (“a subset of the full biometric feature set or representations of a model trained from the full biometric feature set as a first partial feature or partial model portion set data object”)  and a second part provided to SE 44 (“a remaining subset of the full biometric feature set or representations of the model trained from the full biometric feature set”). (Van Vredendaal, fig. 8 and first third [0035], see also Abstract and fig. 1)
Van Vredendaal further specifies that the first part of a biometric template is stored in a first memory of the rich execution environment (REE) and a second part of the biometric template is stored in the secure element (SE). (Van Vredendaal, last sentence [0022])
Van Vredendaal fails to teach,
However, Nowak teaches,
discarding the data object representative of the full biometric feature set.
Nowak teaches raw biometric data (“full biometric feature set”) being spit and stored in different memories. (Nowak, Abstract) Nowak further teaches deleting the raw biometric data (“full biometric feature set”) after the splitting. (Nowak, end of Abstract)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Nowak, which also teaches splitting biometric data and storing the spit biometric data in different memories, and deleting the original biometric data so that it cannot be stolen.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric over at least two different memories, with the ability to delete / discard the full biometric data set so that it cannot be easily stolen by a malicious hacker accessing only one memory location / system.
Van Vredendaal and Nowak fail to teach,
However, Scholz teaches, 
the second data repository configured to limit interactions such that data stored thereon is only accessible through one or more zero-knowledge proof protocol interfaces;
The examiner notes that a hash function corresponds to a “zero-knowledge proof”, where the original data, such as a biometric, is hashed and shared for use in authentication, because the shared hash reveals zero knowledge of the original biometric (“zero-knowledge proof protocol”). 
Scholz teaches that access to data (“is only accessible through …”) in a device (Scholz, [0050]) may be granted by or continued (i.e., keep alive access) by an initial authentication or keep alive authentication that utilizes a hash (“one or more zero-knowledge proof protocol”) of a subset of the full biometric. (Scholz, last sentence [0051])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Scholz, which teaches using a partial biometric in order to access a particular area of memory / data repository.   One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric over at least two different memories, with the ability for one of the memories to authenticate the user and grant access based on the partial biometric.  

Regarding claim 12, Van Vredendaal, Nowak, and Scholz teach,  
The method of claim 11, wherein the first partial feature or partial model portion set data object is utilized in combination with the remaining subset of the full biometric feature set or representations of the model to complete the model during a verification using the completed model.
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above.

Regarding claim 16, Van Vredendaal, Nowak, and Scholz teach,  
The method of claim 11, wherein the one or more computer processors are configured to:
receive a new full biometric feature set provided from an individual in response to an authentication challenge;
access the first data repository to retrieve the first partial feature or partial model portion set data object to generate a first comparison value against a corresponding first portion of the new full biometric feature set;
interact with the second data repository to utilize the one or more zero-knowledge proof protocol interfaces to generate a second comparison value against a corresponding second portion of the new full biometric feature set; and
based on the first comparison and the second comparison value, generate a challenge response signal to control access to one or more controlled resources.
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above.

Regarding claim 20, Van Vredendaal, Nowak, and Scholz teach,  
Van Vredendaal teaches,
A non-transitory computer readable medium storing machine interpretable instructions, which when executed by a processor, cause the processor to perform a method for enhancing biometric template security, the method comprising:
Van Vredendaal teaches a system from increasing security of biometrics to prevent malicious attacks by splitting data into different memories. (Van Vredendaal, Abstract & [0018]) Van Vredendaal further teaches different processors (such as a first, second, and third processor) connected to the SE and REE memories and the biometric sensor 16. (Van Vredendaal, [0021]) 
Van Vredendaal also teaches instructions stored in a memory being executed by processors. (Van Vredendaal, [0042])
providing at least a first data repository and a second data repository, the second data repository configured to limit interactions 
Van Vredendaal in fig. 1 teaches a rich execution environment (REE) (“first data repository”) and a secure environment (SE) “second data repository”). (Van Vredendaal, [0024] & Abstract) 
Van Vredendaal further specifies that the first part of a biometric template is stored in a first memory of the rich execution environment (REE) and a second part of the biometric template is stored in the secure element (SE). (Van Vredendaal, last sentence [0022])
Additionally, Van Vredendaal explicitly teaches that the secure element / SE (“second data repository”) has a higher security level than the REE (“the second data repository configured to limit interactions …”). (Van Vredendaal, first third of [0021]) 
receiving a data object representative of a full biometric feature set;
Van Vredendaal fig. 8 teaches that the data processing system 40 during enrollment uses a biometric sensor / BS 46  that scans raw biometric data (“full biometric feature set”). (Van Vredendaal, second sentence [0035], see also Abstract and fig. 1)
storing a subset of the full biometric feature set or representations of a model trained from the full biometric feature sets a first partial feature or partial model portion set data object in the first data repository;
storing a remaining subset of the full biometric feature set or representations of the model trained from the full biometric feature set in the second data repository; and
Van Vredendaal teaches that the data processing system 40 during enrollment scans raw biometric data using BS 46, which is split by PU 50 into a first part provided to REE 42 (“a subset of the full biometric feature set or representations of a model trained from the full biometric feature set as a first partial feature or partial model portion set data object”)  and a second part provided to SE 44 (“a remaining subset of the full biometric feature set or representations of the model trained from the full biometric feature set”). (Van Vredendaal, fig. 8 and first third [0035], see also Abstract and fig. 1)
Van Vredendaal further specifies that the first part of a biometric template is stored in a first memory of the rich execution environment (REE) and a second part of the biometric template is stored in the secure element (SE). (Van Vredendaal, last sentence [0022])
Van Vredendaal fails to teach,
However, Nowak teaches,
discarding the data object representative of the full biometric feature set.
Nowak teaches raw biometric data (“full biometric feature set”) being spit and stored in different memories. (Nowak, Abstract) Nowak further teaches deleting the raw biometric data (“full biometric feature set”) after the splitting. (Nowak, end of Abstract)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Nowak, which also teaches splitting biometric data and storing the spit biometric data in different memories, and deleting the original biometric data so that it cannot be stolen.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric over at least two different memories, with the ability to delete / discard the full biometric data set so that it cannot be easily stolen by a malicious hacker accessing only one memory location / system.
Van Vredendaal and Nowak fail to teach,
However, Scholz teaches, 
the … data repository configured to limit interactions such that data stored thereon is only accessible through one or more zero-knowledge proof protocol interfaces;
The examiner notes that a hash function corresponds to a “zero-knowledge proof”, where the original data, such as a biometric, is hashed and shared for use in authentication, because the shared hash reveals zero knowledge of the original biometric (“zero-knowledge proof protocol”). 
Scholz teaches that access to data (“is only accessible through …”) in a device (Scholz, [0050]) may be granted by or continued (i.e., keep alive access) by an initial authentication or keep alive authentication that utilizes a hash (“one or more zero-knowledge proof protocol”) of a subset of the full biometric. (Scholz, last sentence [0051])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Scholz, which teaches using a partial biometric in order to access a particular area of memory / data repository.   One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric over at least two different memories, with the ability for one of the memories to authenticate the user and grant access based on the partial biometric.  

Claims 3-5, 7, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vredendaal, in view of Nowak, in view of Scholz, and further in view of US 2016/0132720 Klare et al. (hereinafter Klare).
Regarding claim 3, Van Vredendaal, Nowak, and Scholz teach,  
	The system of claim 1, 
Van Vredendaal, Nowak, and Scholz fail to teach,
However,  Klare teaches, 
wherein the subset selected for storage in the second data repository includes a plurality of feature or model representations exhibiting a largest variance in a training data set.
	Klare teaches “methods for training a facial recognition system” (“a plurality of feature or model representations … in a training data set”) where features are extracted. (Klare, first sentence [0068])  
Klare then teaches using a co-variance matrices to select for “within class” (same subject or similar looking subjects) covariance matrix that have a high degree of similarity, and using other co-variance matrices for “between class” (different subject or different looking subject) that have low degree of similarity (a high degree of variance) (“exhibiting a largest variance in a training data set”) for feature vectors of different subjects / users. (Klare starting at second third of [0068]) 
	The use of both co-variance matrices allows in group clustering of sources with similar faces (within class) while the “between class” matrices may be used to distinguish between the different groupings. (Klare, [0072])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Klare, which teaches using a between class covariance that has a low degree of similarity / high degree of variance in order to differentiate between different types of faces and between users that have much different facial features.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric features over at least two different memories, with the ability to group faces together that share similar features (i.e., “within class”) and to be able to distinguish between different types of faces (“between class”) by using the high variance between facial features of people that have very different facial features. 

Regarding claim 4, Van Vredendaal, Nowak, Scholz, and Klare teach,  
	The system of claim 3, wherein the training data set includes data from a pre-defined number of recent template on-boarding requests.
	The applicant’s specification describes the that a “pre-defined proportion of the full feature set” may be used to train the model, however, the pre-defined proportion is not limited by a number. (printed publication of the application, last third of [0028])
	Klare teaches that the training set may include over a billion images (“a pre-defined number of recent template on-boarding requests”) that are processed over 15 days. (Klare, [0072])

Regarding claim 5, Van Vredendaal, Nowak, Scholz, and Klare teach,  
The system of claim 3, wherein the plurality of feature representations exhibiting the largest variance are identified using one or more neural networks, … 
Klare teaches “methods for training a facial recognition system” (“a plurality of feature or model representations … in a training data set”) where features are extracted. (Klare, first sentence [0068])  Klare then teaches using co-variance matrices to select for within class (same subject) covariance matrix that have a high degree of similarity while the between class (different subject) covariance matrix has low degree of similarity (a high degree of variance) (“exhibiting a largest variance in a training data set”) for feature vectors of different subjects / users. (Klare starting at second third of [0068]) 
… each having one or more controllable layers that are systematically deactivated to identify changes in classification accuracy, …
	The applicant’s specification describes controlling nodes / features, including deactivating, as corresponding to testing for accuracy of different nodes / features. (applicant’s printed publication, [0027])
	 Klare in Step 512 of fig. 5A teaches calculating the differences between feature vectors, cluster vectors, and performing multi-dimensional Euclidean distance calculations. (Klare, [0062]) Klare then teaches “five smallest n-dimensional Euclidean distances are selected from the total set of Euclidean distances calculated” which corresponds to “one or more controllable layers that are systematically deactivated to identify changes in classification accuracy.” (Klare, second half [0065])   
… the systematic deactivation of the layers utilized to identify the features having the largest variance.
	As discussed above, Kare Step 512 teaches the above “the systematic deactivation of the layers utilized to”.
Klare in Step 520 of fig. 5B teaches generating a plurality of feature vectors including generating “the between-class covariance matrix will represent a low degree of similarity (a high degree of variance) between feature vectors generated for images of different subjects” (emphasis added), which corresponds to the above “identify the features having the largest variance.” (Klare, second half [0068])

Regarding claim 7, Van Vredendaal, Nowak, and Scholz teach,  
	The system of claim 6, 
Van Vredendaal, Nowak, and Scholz fail to teach,
However,  Klare teaches, 
wherein the model based on the model trained from the full biometric feature set is only based on the partial portion of the full model stored on the second data repository.
	As discussed above in the rejection of claim 3, Klare teaches two different types of co-variance matrices being utilized, a “within class” matrix with high similarity, and a “between class” matrix with high variance and low similarity. (Klare, [0068]) 
	Klare also teaches using a single matrix generated in Step 520 which corresponds to “is only based on the partial portion of the full model stored on the second data repository” to perform the process of Step 520. (Klare, last sentence [0068])  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Klare, which teaches using a between class covariance that has a low degree of similarity / high degree of variance in order to differentiate between different types of faces and between users that have much different facial features, and teaches selecting only one of these models for use in comparisons of faces.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric features over at least two different memories, with the ability be able to distinguish between different types of faces (“between class”) by using the high variance between facial features of people that have very different facial features, without also having to run the other co-variance matrix which is only useful for grouping similar faces together and distinguishing between them. 

Regarding claim 13, Van Vredendaal, Nowak, Scholz, and Klare teach,  
The method of claim 11, wherein the subset selected for storage in the second data repository includes a plurality of feature or model representations exhibiting a largest variance in a training data set.
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 14, Van Vredendaal, Nowak, Scholz, and Klare teach,  
The method of claim 13, wherein the training data set includes data from a pre-defined number of recent template on-boarding requests.
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above.

Regarding claim 15, Van Vredendaal, Nowak, Scholz, and Klare teach,  
The method of claim 13, wherein the plurality of feature representations exhibiting the largest variance are identified using one or more neural networks, each having one or more controllable layers that are systematically deactivated to identify changes in classification accuracy, the systematic deactivation of the layers utilized to identify the features having the largest variance.
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above.

Regarding claim 17, Van Vredendaal, Nowak, Scholz, and Klare teach,  
The method of claim 16, wherein the model based on the model trained from the full biometric feature set is only based on the partial portion of the full model stored on the second data repository.
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above.

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vredendaal, in view of Nowak, in view of Scholz, and further in view of US 2020/0228339 to Barham et al. (hereinafter Barham).
	Regarding claim 8,  Van Vredendaal, Nowak, Scholz, and Klare teach,  
The system of claim 6, 
Van Vredendaal, Nowak, Scholz, and Klare fail to teach,
However, Barham teaches,  
wherein 
the one or more controlled resources is an automated teller machine interface, or 
the one or more controlled resources is a graphical user interface associated with a customer services representative terminal, or 
the one or more controlled resources is a graphical user interface associated with a merchant payment terminal.
	Barham teaches using “proprietary devices, such as entry devices, kiosks, ATMs” which corresponds to the “the one or more controlled resources is an automated teller machine interface.” (Barham, middle [0015])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Barham, which teaches zero knowledge proofs being used to verify passed data (model weights) to remote device / server of, where one of the devices used in the authentication is an ATM machine. One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric features over at least two different memories, with the ability to share its information with a remote device so that two devices may be used to perform the authentication without revealing confidential information by using zero knowledge proofs. 

Regarding claim 9, Van Vredendaal, Nowak, Scholz, and Klare teach,  
The system of claim 6, 
Van Vredendaal, Nowak, Scholz, and Klare fail to teach,
However, Barham teaches,  
The system of claim 6, wherein the representations of the model are encapsulated as a credential data object containing weights of the model.
	Barham teaches a neural network (“model”) that utilizes (homomorphically) encrypted training weights (“a credential data object containing weights of the model”), where a zero knowledge proof is used to determine if the encrypted match score is correct. (end of [0016] and first half of [0017], see also [0005])  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Van Vredendaal, which teaches splitting biometric data and storing the spit biometric data in different memories, where one memory includes limited access / high security, with Barham, which teaches zero knowledge proofs being used to verify passed data (model weights) to remote device / server of. One of ordinary skill in the art would have been motivated to perform such an addition to provide Van Vredendaal, which stores a biometric features over at least two different memories, with the ability to share its information with a remote device so that two devices may be used to perform the authentication without revealing confidential information by using zero knowledge proofs and other methods of data obfuscation such as homomorphic encryption where weights in a model do not need to be revealed. 

Regarding claim 10, Van Vredendaal, Nowak, Scholz, and Klare teach,  
The system of claim 9, 
Van Vredendaal, Nowak, Scholz, and Klare fail to teach,
However, Barham teaches,  
wherein the weights of the model are utilized to generate a set of commitment data objects that are provided to a verifying computing system coupled to the one or more controlled resources, …
	Barham teaches a neural network (“model”) that utilizes (homomorphically) encrypted training weights (“the weights of the model are utilized to generate a set of commitment data objects”), where a zero knowledge proof is used to determine if the encrypted match score is correct. (last third of [0016] and [0017])  
… the new full biometric feature set represents a common input x, and the challenge response signal is a response that is used to evaluate the set of commitment data objects against the common input x.
	As discussed above in the rejection under 35 USC 112(b), the above feature is interpreted as using committed to data including weights, where the committed to data is obfuscated, to evaluate the correctness of an authentication match that was determined using the original (non-obfuscated) weight data and new biometric scan
Barham then teaches that the possibly untrustworthy user correctly decrypted the matching score using a zero knowledge proof. (Barham, last half [0017]) The zero knowledge proof is used to evaluate the correctness of the biometric matching.   	

Regarding claim 18, Van Vredendaal, Nowak, Scholz, Klare, and Barham teach,  
The method of claim 16, wherein the representations of the model are encapsulated as a credential data object containing weights of the model.
Claim 18 is rejected using the same basis of arguments used to reject claim 9 above.

Regarding claim 19, Van Vredendaal, Nowak, Scholz, Klare, and Barham teach,  
The method of claim 18, wherein the weights of the model are utilized to generate a set of commitment data objects that are provided to a verifying computing system coupled to the one or more controlled resources, the new full biometric feature set represents a common input x, and the challenge response signal is a response that is used to evaluate the set of commitment data objects against the common input x.
Claim 19 is rejected using the same basis of arguments used to reject claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495